                   Case 1:20-cv-01238-MKV Document 10 Filed 08/31/20 Page 1 of 1




                                                         USDC SDNY
                                                         DOCUMENT
                                                         ELECTRONICALLY FILED
                                                         DOC #:
                                                         DATE FILED: 08/31/2020




Plaintiff's request for an extension is hereby
GRANTED. Plaintiff shall file a motion for default
judgment or a settlement agreement on or before
September 30, 2020. Plaintiff is reminded that failure
to comply with the Court's Rules, absent good cause,
may result in denial of requests or sanctions.
SO ORDERED.

      08/31/2020
